[Cite as State ex rel. Davis v. Cuyahoga Cty. Court of Common Pleas, 127 Ohio St. 3d 29, 2010-
Ohio-4728.]




         THE STATE EX REL. DAVIS, APPELLANT, v. CUYAHOGA COUNTY
                   COURT OF COMMON PLEAS ET AL., APPELLEES.
      [Cite as State ex rel. Davis v. Cuyahoga Cty. Court of Common Pleas,
                         127 Ohio St. 3d 29, 2010-Ohio-4728.]
Mandamus — Criminal sentencing — Final, appealable order — Mandamus not
        available to correct sentence to “resolve” counts for which there were no
        convictions or for which postrelease control was erroneously imposed —
        Adequate remedy at law — Sentencing errors not jurisdictional and not
        remediable by extraordinary writ.
(No. 2010-0677 — Submitted September 28, 2010 — Decided October 14, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 93814, 2010-Ohio-1066.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying a writ of
mandamus to compel appellees, the Cuyahoga County Court of Common Pleas
and Judge Bridget M. McCafferty,1 to issue a new sentencing order for appellant,
James A. Davis Jr., so that it will be a final, appealable order.
        {¶ 2} Notwithstanding Davis’s claims, his sentencing entry was a final,
appealable order. As the court of appeals correctly concluded, our holding in
State v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163, syllabus,
“requires a full resolution of those counts for which there were convictions. It
does not require a reiteration of those counts and specifications for which there

1. As of the date of this opinion, Judge McCafferty has been disqualified from acting as a judge
pursuant to Gov.Jud.R. III(6)(A). Judge William J. Coyne has been appointed to act on matters on
her docket.
                                SUPREME COURT OF OHIO




were no convictions, but were resolved in other ways, such as dismissals, nolled
counts, or not guilty findings.”          (Emphasis added.)        State ex rel. Davis v.
Cuyahoga Cty. Court of Common Pleas, Cuyahoga App. No. 93814, 2010-Ohio-
1066, ¶ 8. And the erroneous inclusion of postrelease control in Davis’s original
sentencing entry2 constituted mere error for which he had an adequate remedy in
the ordinary course of law by way of appeal. See, e.g., Manns v. Gansheimer,
117 Ohio St. 3d 251, 2008-Ohio-851, 883 N.E.2d 431, ¶ 6 (“sentencing errors are
not jurisdictional and are not remediable” by extraordinary writ); State ex rel.
Pruitt v. Cuyahoga Cty. Court of Common Pleas, 125 Ohio St. 3d 402, 2010-Ohio-
1808, 928 N.E.2d 722, ¶ 4 (sentencing entry containing language that postrelease
control was part of sentence afforded sufficient notice to defendant so that he
could raise any claimed errors on appeal rather than by extraordinary writ).
                                                                        Judgment affirmed.
          PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and CUPP, JJ.,
concur.
          BROWN, C.J., and LANZINGER, J., concur in judgment only.
                                  __________________
          James A. Davis Jr., pro se.
          William D. Mason, Cuyahoga County Prosecuting Attorney, and James
Moss, Assistant Prosecuting Attorney, for appellee.
                               ______________________




2. According to appellees, Judge McCafferty issued a nunc pro tunc sentencing entry on June 25,
2010, removing any reference to postrelease control.




                                              2